Citation Nr: 0730082	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-30 220	)	DATE
	)
	)


On appeal from the

Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that new and material 
evidence has been received, but that a remand is required for 
a full and fair adjudication as to the merits of the 
underlying service connection claim.  Accordingly, will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in May 1986 denied 
entitlement to service connection for hypertension.

2.  The evidence received since the May 1986 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The May 1986 rating decision, which denied entitlement to 
service connection for hypertension, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the May 1986 rating 
decision is new and material, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159. 20.1105 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hypertension, the RO had a duty to notify the 
veteran what information or evidence was needed in order to 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A § 5103A(f).  In 
the decision below, the Board has reopened the veteran's 
claim for service connection for hypertension, and therefore, 
regardless of whether the notice requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board observes that the veteran's claim for service 
connection for hypertension was previously considered and 
denied by the RO in a rating decision dated May 1986.  The 
veteran was notified of the decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  

In May 2003, the veteran essentially requested that his claim 
for service connection for hypertension be reopened.  While 
the September 2003 rating decision denied reopening, the 
August 2004 supplemental statement of the case (SSOC) appears 
to have reopened the veteran's claim for service connection 
for hypertension and adjudicated the claim on a de novo 
basis.  As will be explained below, the Board believes that 
the RO's adjudication regarding reopening the veteran's claim 
for service connection for hypertension is ultimately 
correct.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which is previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find." Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals (Court) has held that the same 
statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for hypertension.

For applications to reopen filed after August 29, 2001, as 
was the application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim 38 C.F.R. § 3.156(a).  
To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 2 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, the May 1986 rating decision denied the 
veteran's claim for service connection for hypertension.  In 
that decision, the RO observed that the veteran's additional 
service medical records were negative for a diagnosis of 
hypertension, though the veteran was treated for high blood 
pressure.  The RO also noted that the December 1964 discharge 
examination showed the veteran's blood pressure to be 126/94, 
the VA examination of February 1965 showed the veteran's 
blood pressure to be 138/74, and the March 1970 VA 
examination showed the veteran's blood pressure to be 140/80 
.  Therefore, the RO denied service connection for 
hypertension.

The evidence associated with the claims file subsequent to 
the May 1986 rating decision includes service medical 
records, a VA examination, private medical records, as well 
as the veteran's own assertions.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the May 1986 rating decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for hypertension.  The evidence is certainly new, 
in that it was not previously of record.  The Board also 
notes that additional service medical records submitted 
subsequent to a final decision are automatically defined as 
new and material.  38 C.F.R 
§ 3.156(c).  Therefore, the Board finds that such evidence is 
new and material within the meaning of the laws and 
regulations set forth above, and as such, there a basis to 
reopen the claim for service connection for hypertension.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To afford the veteran a VA examination 
and to provide the veteran proper notice.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and request VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §3.159 (2006).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record 1) contains competent medical evidence of a 
current diagnosed disability; 2) establishes that the veteran 
suffered an event, injury or disease in service; and 3) 
indicates that the claimed disability may be associated with 
the established event, injury or disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hypertension.  The veteran's service 
medical records show that he was treated for high blood 
pressure in October and November 1962 while he was on active 
duty.  In addition, his private treatment records indicate is 
currently diagnosed with hypertension.  However, the evidence 
of record does not include a medial opinion addressing 
whether the veteran currently has hypertension that is 
causally or etiologically related to his military service.  
Therefore, the Board finds that a VA examination is necessary 
to determine the nature and etiology of the veteran's 
hypertension.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of the award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are invoked in the present appear this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.




Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for 
hypertension.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current hypertension.  
Any and all studies, tests, and 
evaluation deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
complete service medical records, and to 
comment as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's current 
diagnosis is causally or etiologically 
related to his symptomatology in service 
or is otherwise related to his military 
service.

 (The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file must be made 
available to the examiners for review.

3.	The AMC should then readjudicate the 
claims on appeal in
light of all of the evidence of record.  If 
the issues remain denied, the veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



_________________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


